Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The restriction requirement is hereby withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Please amend claim 14 as follows:
	“The method of claim 13, wherein infiltration or activity of tumor-specific cytotoxic lymphocytes (CTLs) is increased as compared to infiltration or activity of tumor-specific CTLs in the absence of the palmitoyltransferase inhibitor.”.

	Please cancel claim 15.

	Please amend claim 28 as follows:
	“The method of claim 24, further comprising determining that the cancer is likely to metastasize if the expression level of the DHHC-type palmitoyltransferase in the test sample is higher as compared to the level of the DHHC-type palmitoyltransferase in the reference sample.”.

	Please cancel claim 30.

	The amendment to claim 14 was necessary to change the dependency to claim 13 for antecedent basis purposes and to correct a typographical error (i.e. “infiltration of activity” to “infiltration or activity” in line 2).
	The cancellation of claim 15 is necessary for antecedent basis purposes.
	The amendment to claim 28 was necessary to correct antecedent basis issues.
	The cancellation of claim 30 is necessary due to the amendment to independent claim 24 (i.e. cancellation of the term “effector T cell”). The cancellation of the term “effector T cell” in independent claim 24 has caused the term to lack antecedent basis in dependent claim 30.
Examiner’s Comment
	A “subject at risk of developing cancer” is defined in the specification on page 13, 4th full paragraph as “an individual who based on genetic, environmental, health, and/or other risk factors is more likely to develop a disease or condition than the general population…increase in likelihood of developing a disease may be an increase of about 10%, 20%, 50%, 100%, 150%, 
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/AMBER D STEELE/            Primary Examiner, Art Unit 1658